          Case 3:16-cv-01895-YY        Document 111       Filed 09/21/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT



                                FOR THE DISTRICT OF OREGON



CASA FOR CHILDREN, INC., an Oregon
not-for-profit organization,                        Arbitration Arising from Agreement Settling
                                                    Case No. 3:16-cv-01895-YY
                   Plaintiff,

        v.

STATE OF OREGON by and through its               ORDER
DEPARTMENT OF HUMAN SERVICES;
FARIBORZ PAKSERESHT, in his official
capacity as Director of the Oregon
Department of Human Services; and
REBECCA JONES GASTON, in her official
capacity as Director of Child Welfare,
Oregon Department of Human Services,

                   Defendants.




         MCSHANE, Judge:

        Defendants having waived the prerequisites for an extension of the Settlement Agreement

set forth in section VI.E, and based on the parties’ joint request for an order supplementing the

January 10, 2020 Arbitration Order,
        IT IS HEREBY ORDERED:

1-   ORDER

4837-2407-0242.1
         Case 3:16-cv-01895-YY       Document 111       Filed 09/21/20       Page 2 of 2




        The Settlement Agreement is in effect, and its terms extended, through December 31,

2024.



DATED: September 21, 2020.



                                                   s/Michael J. McShane
                                                 Hon. Michael McShane
                                                 U.S. District Court Judge




2 - ORDER
